DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11-12, 17, 19-21, 24-31, 33-35, 39-41, and 63-64 are pending for examination.
The instant application claim priority to provisional application 61/813,014 filed 04/17/2013, and is a divisional of application 14/785,159.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 17, 19-21, 24-31, 33-35, 39-41, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (CA2840270A1 or WO2012/178083A1), Liu et al. (Journal of Translational Medicine, 2011, 9:111, pages 1-12) and Schmidt et al. (WO2014/107737A2) in view of Scaria et al. (WO2009/042162A2) and Magnenat et al. (WO2007/071439A1).
Francois et al. (CA2840270A1 or WO2012/178083A1) teaches that treatment of chronic complement mediated disorder is a Th17-associated disorder.  
[0031] In some aspects, a method of treating a subject having or at risk of a complement- mediated disorder, comprises monitoring the subject for evidence of a DC-Thl7-B-Ab-C-DC cycle and administering a complement inhibitor to the subject based at least in part on a result of said monitoring. In some embodiments the method further comprises administering an anti-Thl7 agent to the subject.
[0036] In some embodiments of a composition or method relating at least in part to an anti-Thl7 agent, the anti-Thl7 agent comprises an antibody, small molecule, aptamer, or polypeptide that binds to IL-Ιβ, IL-6, IL-21, IL-22, IL-17, or IL-23 or binds to receptor for any of the foregoing.

[00374] “[F]or treatment of AMD, an effective amount may be an amount sufficient to achieve one or more of the following: (i) inhibit or prevent drusen formation; (ii) cause a reduction in drusen number and/or size (drusen regression); (iii) cause a reduction in or prevent lipofuscin deposits; (iv) inhibit or prevent visual loss or slow the rate of visual loss; (v) inhibit choroidal neovascularization or slow the rate of choroidal neovascularization; (vi) cause a reduction in size and/or number of lesions characterized by choroidal neovascularization; (vii) inhibit choroidal neovascularization or slow the rate of retinal neovascularization; (viii) cause a reduction in size and/or number of lesions characterized by retinal neovascularization; (ix) improve visual acuity and/or contrast sensitivity; (x) inhibit or prevent photoreceptor or RPE cell atrophy or apoptosis, or reduce the rate of photoreceptor or RPE cell atrophy or apoptosis; (xi) inhibit or prevent progression of non-exudative macular degeneration to exudative macular degeneration; (xii) reduce one or more indicia of inflammation, e.g., the presence of inflammation-associated cells such as white blood cells (e.g., neutrophils, macrophages) in the eye, the presence of endogenous inflammatory mediators, one or more symptoms such as eye pain, redness, light sensitivity, blurred vision and floaters, etc.”

Liu et al. teaches the following embodiments: 
Results: We show that C5a promotes interleukin (IL)-22 and IL-17 expression by human CD4+ T cells. This effect is dependent on B7, IL-1b and IL-6 expression from monocytes. We have also found that C5a could protect human CD4+ cells from undergoing apoptosis. Importantly, consistent with a role of C5a in promoting IL-22 and IL-17 expression, significant elevation in IL-22 and IL-17 levels was found in AMD patients as compared to non-AMD controls.
Conclusions: Our results support the notion that C5a may be one of the factors contributing to the elevated serum IL-22 and IL-17 levels in AMD patients. The possible involvement of IL-22 and IL-17 in the inflammation that contributes to AMD may herald a new approach to treat AMD.
Schmidt et al. teach the following (from the claims section of Schmidt et al.): 

    PNG
    media_image1.png
    362
    975
    media_image1.png
    Greyscale

Page 5 of Schmidt et al. describes a variety of inhibitors, including the following:

    PNG
    media_image2.png
    386
    988
    media_image2.png
    Greyscale


Although the above references do not teach administration of a recombinant vector encoding an IL17 inhibitor for treatment of RPE degeneration, stress or damage, Scaria et al. (WO2009/042162A1) disclosed methods of inhibiting an interleukin pathway in a subject in vivo, comprising administering a recombinant virus expressing a fusion protein inhibitor of IL-17 to treat conditions mediated by IL-17. See the claims and technical field of this reference.
Regarding claim 34, a search of SEQ ID NO: 4 reveals that this sequence is a fusion of the known Interleukin 17 receptor A sequence (GenBank AAH11624.1) and a CH2 domain of IgG heavy chain (GenBank Accession 1ZA6_B).  This fusion is clearly suggested by the teachings of Magnenat et al. teach inhibitors of IL-17, wherein the inhibitors comprise a fusion between a soluble decoy IL-17 receptor and the constant region of an Ig molecule.  
Magnenat et al. discloses the following (Page 5, 2nd ¶):
“[I]n a yet another preferred embodiment, SIL-17RC is fused to the constant region of an Ig molecule. Preferably, it is fused to heavy chain regions, like the CH2 and CH3 domains of human IgG1, for example. Other isoforms of Ig molecules are also suitable for the generation of fusion proteins according to the present invention, such as isoforms lgG2 or lgG4, or other Ig classes, like IgM, for example. Fusion proteins may be monomeric or multimeric, hetero- or homomultimeric. The immunoglobulin portion of the fused protein may be further modified in a way as to not activate complement binding or the complement cascade or bind to Fc-receptors.” 
Magnenat et al. also describe recombinant vectors expressing these IL17 inhibitors, see page 5, lines 28-37.
Absent evidence of unexpected results associated with the claimed invention, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to substitute IL-17 inhibitors used in the methods of treating AMD and reducing lipofuscin as described in Francois et al., Liu et al. in combination with Schmidt et al. with the recombinant vectors expressing an inhibitor of IL-17 (an IL-17 receptor) of Scaria et al.  or Magnenat et al. As per MPEP 2144.06, it is prima facie obvious to substitute equivalents known in the art for the same purpose.  One of ordinary skill in the art would have been motivated to design the claimed method based upon the combined teachings of the cited references which provides a clear suggestion and motivation to target the reducing of cytokines IL-22 and IL-17 in the treatment of AMD and the reduction of lipofuscin.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633